Citation Nr: 1228237	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  09-15 378A	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a lung disability.



ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk



INTRODUCTION

The Veteran served on active duty from January 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

While the Board notes that in her May 2009 VA Form 9 the Veteran requested a Board hearing, she withdrew this request in writing in August 2010.  The Board will proceed accordingly.  38 C.F.R. § 20.704(e) (2011).


REMAND

The Veteran's July 2007 claim states that bronchitis and asthma began in service; however, a review of the Veteran's service treatment records (STRs) suggests that her asthma may have begun in childhood, thus raising a question of whether the Veteran had a lung disability that pre-existed service.  However, in this regard, the Veteran's pre-enlistment examination report reflects that her lungs were clinically evaluated as normal.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  The law further provides that veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects and infirmities noted at entry.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 2-3003.  A veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

A review of the Veteran's STRs reflect that during her November 1975 pre-enlistment examination, the clinician did not find or note any lung issues; however, in her accompanying report of medical history, the Veteran indicated a history of asthma and shortness of breath.  On January 15, 1976, the Veteran was treated for shortness of breath and wheezing.  The clinician noted that the Veteran had a history of asthma since age 5 and had been taking Tedral, a medication used to treat breathing trouble, since age 13 or 14.  The treatment note indicated that the Veteran had never been formally diagnosed by a doctor with asthma, and that the clinician's impression was doubtful for asthma.  On January 29, 1976, the Veteran was treated for chest pain.  The clinician noted clean chest sounds on the right side and "squeaky sounds" on the left.  A chest x-ray came out clear.  The clinician noted that the Veteran smoked 1 pack of cigarettes per day but had not smoked recently, and had a history of asthma since age 12.  The clinician also noted that the Veteran's last "attack" was in June of 1975.  In July 1977, the Veteran was treated for, among other things, a cough.  The clinician noted that the Veteran had wheezing bilaterally and smoked 4 cigarettes per day.  Finally, in the Veteran's April 1979 report of medical history, taken at separation, the Veteran denied a history of asthma and shortness of breath.

The claims folder also contains records from the Atlanta, Georgia, and New Orleans, Louisiana, VA medical centers (VAMCs) dated from March 1999 to through 2010.  These records reflect a history of treatment for asthma (sometimes referred to as "bronchial asthma") and COPD.  The first mention of COPD and asthma occurred in March 1999, where the physician noted that the Veteran had a history of "bronchial asthma since childhood."  Thereafter, the Veteran was assessed as having asthma and bronchitis, and it was noted that she had a "history of asthma since gradeschool," and was also a smoker.  The records further show a diagnosis of bronchial asthma "since childhood"; a history of asthma since age 15; a diagnosis of COPD; a history of "asthma since teenage years," which "worsene[d]" when the Veteran returned to New Orleans; and "bronchial asthma."  On February 6, 2010, a VA physician noted that there was likely a "COPD/chronic bronchitis component in [the patient] with a 20 pack year smoking history and asthma [diagnosed] in her late 30s."  On February 14, 2007, it was noted that the Veteran was a "former smoker" with a history of asthma that was "diagnosed 10 years ago," and that she smoked "cigarettes for 20+ years, 15-20 pack years, quit 8 years ago."  

The Board notes that, to date, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of her lung problems.  Under 38 U.S.C.A. § 5103A(d)(2), VA has a duty to assist the Veteran and must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that she suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is clear that the Veteran has a current diagnosis of COPD and asthma, but the record is unclear as to whether any lung disabilities pre-existed service, were aggravated by service, or have a nexus to service.  Consequently, the evidence of record is not sufficient to adjudicate the claim without the benefit of a VA medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, on remand, the agency of original jurisdiction (AOJ) should schedule the Veteran for a VA examination.  The examiner should be asked to identify all diagnosed lung disabilities and to specifically opine as to whether any of the Veteran's diagnosed lung disabilities existed prior to service, and if so, whether any such pre-existing disability underwent a worsening due to service.  In doing so, the examiner should comment on the significance of the service records regarding the Veteran's history of asthma, and the information contained in the Veteran's post-service treatment records.  If any currently diagnosed lung disability is found not to have existed prior to service, the examiner must opine as to whether it is as least as likely as not that the disease manifested itself or first became symptomatic during military service, or is otherwise related to service, to include as related to any lung disability present in service.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that she identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess records pertinent to her claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Upon completion of the above development, the AOJ should arrange for the Veteran to be scheduled for an examination by a physician who has expertise in pulmonary medicine.  The claims folder and a copy of this remand must be provided to and reviewed by the examiner as part of the overall examination.  All indicated studies, tests and evaluations, if any, should be performed as deemed necessary by the examiner and the results included in the examination report.

The examiner is requested to identify all currently diagnosed lung disabilities. The examiner should then opine as to:

a)  whether manifestations of any current lung disability pre-existed the Veteran's military service.  If any current lung disability existed prior to service, the examiner should cite to the evidence of record to support that conclusion and state whether the evidence appears clear and unmistakable (undebatable) that manifestations of the disease process pre-existed service.  In doing so, the examiner should specifically consider all relevant in-service records regarding the Veteran's history of asthma, and the information contained in the Veteran's post-service VA treatment records.

b)  if the examiner finds that any lung disability or manifestations of the same clearly pre-existed military service, the examiner should determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing disability did not undergo a worsening in service (the examiner should cite to evidence to support such a conclusion).

c)  if the examiner determines that any currently diagnosed lung disability did not clearly pre-exist service, the examiner should opine as to whether it is at least as likely as not that the disease manifested itself or first became symptomatic during military service, or is otherwise related to service, to include as related to any lung disability present in service.

The report of examination must include the complete rationale for all opinions expressed.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of a diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request. If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review. By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

